SAWAYA, J.
We affirm the order rendered by the trial court requiring the appellant to deposit into the registry of the court rent that accrued as well as accrues during the pendency of the underlying action. We note, however, that subsection 83.232(2), Florida Statutes (1999), specifically provides that if the tenant contests the amount of money to be paid into the court registry, the court is limited to factual and legal issues concerning what constitutes rent under the lease agreement and whether the tenant is due any credits for rent that has been paid. Therefore, we make no determination concerning the trial court’s interpretation of the abatement clause contained in the lease agreement entered into between the parties to this action since that is a matter to be resolved at trial and not in proceedings under section 83.232.
AFFIRMED.
PETERSON and THOMPSON, JJ„ concur.